Case 2:21-cv-02109 Document 1-1 Filed 05/07/21 Page 1 of 9




               EXHIBIT A
Case 2:21-cv-02109 Document 1-1 Filed 05/07/21 Page 2 of 9




                                               Filed and Attested by the
                                              Office of Judicial Records
                                                  29 DEC 2020 03:48 pm
                                                      A. SILIGRINI




                                                             Case ID: 201201667
Case 2:21-cv-02109 Document 1-1 Filed 05/07/21 Page 3 of 9




                                                             Case ID: 201201667
Case 2:21-cv-02109 Document 1-1 Filed 05/07/21 Page 4 of 9




                                                             Case ID: 201201667
Case 2:21-cv-02109 Document 1-1 Filed 05/07/21 Page 5 of 9




                                                             Case ID: 201201667
Case 2:21-cv-02109 Document 1-1 Filed 05/07/21 Page 6 of 9




                                                             Case ID: 201201667
Case 2:21-cv-02109 Document 1-1 Filed 05/07/21 Page 7 of 9




                                                             Case ID: 201201667
Case 2:21-cv-02109 Document 1-1 Filed 05/07/21 Page 8 of 9




                                                             Case ID: 201201667
Case 2:21-cv-02109 Document 1-1 Filed 05/07/21 Page 9 of 9




                                                             Case ID: 201201667
